Citation Nr: 1535780	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ankle/foot disorder, previously characterized as post-polio syndrome of the right leg.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Combat Medic Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2006 and January 2011, the Veteran testified before Decision Review Officers at the RO.  In May 2012, he testified before the undersigned Veterans Law Judge sitting at the RO. Transcripts of such hearings are associated with the record. 

This appeal has been remanded by the Board on two previous occasions for additional evidentiary development, including most recently in January 2015.  Unfortunately, as discussed in detail below, the directives of the January 2015 remand were not substantially complied with, thereby necessitating another remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in January 2015, the Board remanded this case for additional evidentiary development, to include obtaining a VA opinion that addressed whether the Veteran has a current right ankle or foot disability that was incurred in, aggravated by, or otherwise related to his period of military service.  While there was a June 2014 VA opinion of record that purported to address the relevant medical questions in this case, the Board noted that the June 2014 VA opinion was inadequate for several reasons, including because it provided inconsistent statements regarding whether the Veteran had a right foot or ankle disability that pre-existed service and did not fully address the Board's inquiries.  

As a result, the Board requested that a VA physician identify all current diagnoses referable to the Veteran's right ankle and foot and, for each currently diagnosed right ankle and/or foot disorder, offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's military service.  If so, the examiner was asked to opine whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service and, if there was an increase in the severity of the Veteran's disorder(s), whether such increase was clearly and unmistakably due to the natural progress of the disease.  If there was no clear and unmistakable evidence that a current disorder pre-existed service, the examiner was requested to offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, including any incidents and/or duties associated with his combat service.

In February 2015, a VA physician restated only the final inquiry regarding in-service incurrence, reported that she reviewed the record, and generally opined that the Veteran's claimed condition is less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA physician then stated that the Veteran's equinovarus right foot and right ankle degenerative joint disease are not related to his military service, as they are a direct result of his post-polio syndrome.  The VA physician further opined that the Veteran's post-polio syndrome is not related to his military service, as it is a direct result of childhood polio.  The examiner also noted the Veteran is not shown to have sought medical care for chronic right ankle problems during service and ankle problems did not display itself prior to separation from service.  

Unfortunately, the February 2015 VA opinion is inadequate because the examiner did not fully address the Board's inquiries, particularly with respect to whether there is clear and unmistakable evidence that each currently diagnosed right ankle and/or foot disorder pre-existed the Veteran's military service and, if so, was aggravated therein, which is particularly relevant as she determined that the Veteran's claimed disorders are related to his post-polio syndrome, which was the result of his childhood polio.  In this regard, it is unclear whether the AOJ provided all of the Board's inquiries to the examiner as she only restated the Board's final inquiry regarding in-service incurrence.  There also remains a question as to whether Charcot joint of the right ankle is related to his military service, as the February 2015 VA opinion did not address this condition, although it was previously noted by the physician who conducted the June 2014 VA examination.  

Therefore, the Board finds the AOJ did not substantially comply with the directives of the January 2015 Remand as it did not obtain a medical opinion that fully addressed the Board's inquiries.  As such, the Board finds that an additional remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's right foot/ankle disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the February 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify all current diagnoses referable to the Veteran's right ankle and foot, to include post-polio syndrome, equinovarus of the right foot, right ankle degenerative arthritis, and Charcot joint of the right ankle.

(B)  For each currently diagnosed right ankle and/or foot disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's military service.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, including any incidents and/or duties associated with his combat service despite the fact that service treatment records are negative for any reference to post-polio syndrome or any complaints, treatment, or findings related to problems with the Veteran's right ankle or foot.  

In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  Additionally, any incidents and/or duties associated with his combat service should be presumed to have occurred.  A rationale must be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

